Citation Nr: 1608028	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an upper-gastrointestinal (GI) disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include degenerative disc disease and scoliosis.
	
3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active duty service with the Air Force from April 1981 to April 1985 and had subsequent National Guard service with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Nashville, Tennessee, dated in July 2011, September 2011, and January 2013.

In October 2015, the appellant presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  On the record of the Board hearing, the appellant withdrew his appeal of the issue of entitlement to service connection for an upper-GI disorder.  

2.  A thoracolumbar spine disorder is not related to service; thoracolumbar spine arthritis did not become manifest to a degree of 10 percent or more within one year of separation from active duty service; the appellant did not become disabled due to a thoracolumbar spine disorder as a result of an injury or disease incurred in the line of duty during a period of ACDUTRA or due to an injury incurred in the line of duty during a period of INACUTRA.  

3.  An acquired psychiatric disorder is not related to service or to any service-connected disability; the appellant does not have a psychosis; the appellant did not become disabled by an acquired psychiatric disorder as a result of an injury or disease incurred in the line of duty during a period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met regarding the issue of entitlement to service connection for an upper-GI disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  A thoracolumbar spine disorder was not incurred in or aggravated by service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 1153, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.306, 3.307, 3.309 (2015).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or a result of any service-connected disability; a psychosis is not presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 1153, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.306, 3.307, 3.309, 3.310, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the present case, on the record of the Board hearing, the appellant has withdrawn his appeal regarding the issue of entitlement to service connection for an upper-GI disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, dismissal is warranted.  

Service connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the appellant's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  

Psychoses and arthritis are included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where psychoses or arthritis are shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 (2015) and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder not otherwise specified; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2015).  While the Diagnostic and Statistical Manual has since been revised, 38 C.F.R. § 3.384 refers specifically to the Fourth Edition.  

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for thoracolumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

Thoracolumbar Spine Claim

The appellant has a current thoracolumbar spine disorder.  He was noted to have scoliosis as early as 1988.  He has more recently been diagnosed with lumbar degenerative disc disease and arthritis.  A July 25, 2013, X-ray reveals small degenerative endplate osteophytes at multiple levels within the mid thoracic spine and small endplate osteophytes at multiple levels within the lumbar spine with mild posterior offset at L4-5, which can be due to an underlying bulging disc, as well as mild to moderate lower lumbar facet arthritis.  It also reveals mild stable upper thoracic dextrocurvature (Virtual VA record 06/11/2014).  Therefore, the service connection element of "evidence of a current nonservice-connected disability" is met.  Shedden at 1167.

Regarding "evidence of in-service incurrence or aggravation of disease or injury an injury or disease in service," the appellant has provided several different accounts of an in-service injury.  The appellant testified at the Board hearing that, while stationed at Fort Bragg, he went horseback riding with some friends.  When the horses took off running, a tree limb caught the appellant in the chest and knocked him off the horse.  The appellant stated that he never went to the doctor, but it "stunned me for about a week."  He testified that "it wasn't real bad.  But I guess, well, the sand was soft, it didn't hurt me real bad."  He testified "that's the only injury in service."

In contrast to his testimony that his fall from a horse was onto soft sand and did not hurt him real bad, on a Notice of Disagreement received in August 2012, the appellant reported that he hit the ground so hard on the flat of his back that he didn't think he was going to get his breath back.  He reported that, it took about a week to get over the worst of the back pain and about a month to get over the overall soreness.  

In contrast to his testimony that he never went to the doctor about his back pain, on a Notice of Disagreement received in February 2012, the appellant reported that he complained about his back at Womack Army Hospital at Fort Bragg in November 1982, but he could not remember whether X-rays were taken.

In contrast to his testimony that the horseback riding fall was his only in-service injury, on a VA Form 21-4138 received in June 2011, the appellant described a different incident.  According to this account, the appellant was working inside an airplane rigging seats when he got a catch in his lower back causing his right leg to buckle.  He reported that this occurred a couple more times over the next couple days and then quit, so he never went to the doctor.  He noted that, when driving back to the base after being on leave, it would take a couple of days to get over the achiness of riding.  

Service treatment records reveal no report of or treatment for back complaints, injuries, or diseases, at any time during active duty service or National Guard service.  While there is no service separation examination of record regarding active duty, the appellant was examined at enlistment into the National Guard in November 1988, slightly more than three years after separation from active duty, and his spine was found to be abnormal for the specific condition of cervical-thoracic scoliosis.  No other conditions of the spine were noted.  The appellant completed a report of medical history in November 1988 in connection with his National Guard service.  At that time, he reported no history of, or current, arthritis.  

Post-active-duty treatment records do not reveal a diagnosis of thoracolumbar arthritis for many years, and they appear to show onset of thoracolumbar spine symptoms in the early 1990s.  Indeed, a March 29, 1999, X-ray reveals the spine was radiographically within normal limits.  The vertebral bodies were maintained in height and the disc spaces appeared normal.  No diagnostic abnormalities could be identified (VBMS record 05/27/2011).  As such, the Board finds that arthritis did not become manifest to a degree of 10 percent or more within one year of separation from active duty.

A March 4, 1992, orthopedic consultation reveals the appellant's account that, "about three months ago he had the gradual onset of pain in the right low back" which particularly seemed to occur at work with the twisting activities he did.  According to the appellant, "there is no previous lower back problems."  A January 24, 1992, X-ray shows mild stress changes seen in the lumbar spine vertebral bodies and mild intervertebral disc space narrowing at L5-S1 (VBMS record 05/27/2011).  

In a private treatment note dated September 15, 1995, the appellant reported that "about 1991 he started developing an onset of lower back stiffness and occasional mild radiation of pain down the back of the right thigh and calf into the sole of the foot" (VBMS record 05/27/2011).  

In an October 1, 2001, psychological assessment, the appellant reported that his back pain began "when I was 31" (VBMS record 05/27/2011).  

Based on his age at the time of the October 2001 report, that would place the onset of back pain in 1991, which is consistent with the March 1992 and September 1995 accounts.  

An April 4, 2003, VA outpatient record notes a diagnosis of degenerative disc disease.  A February 11, 2004, outpatient record notes a diagnosis of degenerative arthritis (Virtual VA record 06/11/2014).  

Regarding the appellant's conflicting assertions of a back injury in service, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the claimant.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the appellant with respect to an injury incurred during active duty, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history in 1988 is significant with respect to determining whether there had been a thoracolumbar injury up to that date.  The account given in March 1992 of symptoms, which had begun only three months prior, is significant as it is contemporaneous to the reported onset of symptoms.  This account was repeated in September 1995 and October 2001, lending greater credence to that account.  

Furthermore, because these accounts were presented in the context of routine medical evaluations, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the appellant's account roughly three years after service separation, and the accounts contemporaneous with his initial report of symptoms, when the appellant more recently presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the appellant is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting an injury or injuries during active duty.  Rather, it is the credibility of the recent accounts made in support of this claim which the Board finds is lacking.  The Board emphasizes that even those accounts are not consistent with one another.

An individual's inability to remember specific details of a past event does not itself render a statement non-credible.  Such individual may not have been aware of all significant details at the time of the event, or may have considered certain details to be more significant than others and forgotten the details deemed less significant.  This is simply an observation that human memory is limited.  

However, it is a different situation when an account changes in significant details over a period of time or with various retellings.  The Board finds that such changes undermine the credibility that can be attached to those accounts.  In this case, significant details of the appellant's account are materially inconsistent with one another, and in some cases, in direct conflict with other retellings.  For the reasons discussed, the Board finds the account in November 1988, and the accounts in March 1992; September 1995, and October 2001, to be more reliable than the accounts given in support of his current claim.  Therefore, the Board finds that a preponderance of the evidence is against the occurrence of an injury or disease affecting the thoracolumbar spine while on active duty.  

The Board acknowledges that the appellant served in Grenada during an armed intervention in that country.  To the extent the combat rule (38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)) is generally applicable in this case, the Board finds that it does not apply to the appellant's claimed injury during a recreational horseback ride.  Moreover, that rule applies specifically to "satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury."  The term "satisfactory lay or other evidence" under 38 U.S.C.A. § 1154(b) has been interpreted to mean "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  For reasons discussed above, the Board has found the appellant's assertions to be lacking in credibility.  

Regarding "evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability," there is no medical opinion that purports to relate any current thoracolumbar spine disorder to active duty service.  The appellant's lay assertions are the only evidence in favor of such a relationship.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

As discussed above, many of the appellant's lay assertions are not credible, including his assertion of a thoracolumbar injury during active duty service.  The Board finds that relating a current disease process such as arthritis or degenerative disc disease to service, or relating a spinal deformity such as scoliosis to service, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these conditions, and the inherently medical question of how activities in service may have contributed to bring about temporally remote arthritis, degenerative disc disease, or scoliosis.  These are not matters which are capable of lay observation.  Accordingly, the appellant's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and active duty service.  

Regarding scoliosis specifically, the appellant testified that he was first diagnosed with scoliosis in the National Guard, in November 1988.  He testified, he had been out of the Air Force for about three years, and when he went in the National Guard, the doctor caught it.  He also testified that he did not know he had the condition while on active duty.  The Board acknowledges that the November 1988 National Guard examination contains the first notation of thoracic scoliosis.  

While the appellant has stated that he does not know when the scoliosis began, on a VA Form 21-4138 received in April 2011, the appellant asserted that scoliosis was aggravated during active duty by being a C-130E Crew Chief, due to the constant vibration and 12-hour work days combined with a lot of lifting and physically demanding work.  This would suggest that he believes it began prior to active duty service.  

The Board acknowledges that scoliosis was not noted on examination, acceptance, and enrollment into active duty service in 1980.  However, as scoliosis is not shown by credible evidence to have been symptomatic at any time during that period, application of the presumption of soundness to that period does not change the result.  As there was no injury or disease pertinent to the thoracolumbar spine during active duty service, no complaint of, notation of, or treatment for, scoliosis at any time during active duty service, and no competent opinion relating incurrence or aggravation of scoliosis to active duty service, service connection is not warranted for scoliosis on the basis of direct service incurrence or aggravation by active duty service.  

While the appellant served a subsequent period in the National Guard, special rules apply to National Guard and Reserve service.  The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" as defined under VA law.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Service in the National Guard, even during period of ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  To warrant "veteran" status for National Guard service, the individual must (1) serve on active duty, (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA and INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The mere occurrence or notation of symptoms or a disability during ACDUTRA or INACDUTRA is not sufficient to meet the criteria for establishing "veteran" status, even if those symptoms represent the initial occurrence of symptoms, or if that diagnosis represents the initial diagnosis.  In other words, the appellant must establish that the disability actually began during a period of ACDUTRA or INACDUTRA.  The determination of when scoliosis actually began is inherently a medical question which must be based on an accurate understanding of the facts, as well as of this particular aspect of the law.  

The Board acknowledges that "veteran" status attaches to a period of service if service connection is already in effect for another disability based on that period.  However, the only other service-connected conditions in this case are hearing loss and tinnitus, which the appellant claimed were incurred in 1984, thus during active duty service. 

Regarding the applicability of the presumption of soundness to this period, as the appellant has a prior period of active duty for which "veteran" status has been attained, the presumption of soundness is applicable.  However, the presumption only applies to specific periods of qualifying National Guard service (ACDUTRA and INACDUTRA), and only if an examination was conducted at entry into that period, and that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  

Here, the only examination conducted during the appellant's National Guard service was at enlistment in November 1988.  There are no examination reports for any specific period of ACDUTRA or INACDUTRA.  Therefore, the presumption of soundness does not attach to any period of ACDUTRA or INACDUTRA. 

As noted above, the presumption of aggravation can never by applied to ACDUTRA or INACDUTRA periods, nor can the presumption of service connection for arthritis.  

There is no line of duty investigation pertinent to any period of ACDUTRA or INACDUTRA and the appellant has not asserted that he incurred a specific injury or disease in the line of duty during any such period.  Accordingly, the Board finds that the appellant did not become disabled due to a disease or injury incurred or aggravated in the line of duty during any period of ACDUTRA in the National Guard, or become disabled due to an injury incurred or aggravated in the line of duty during any period of INACDUTRA in the National Guard.  As such, "veteran" status does not attach to any period of National Guard service, and service connection for aggravation of scoliosis by National Guard duty is not warranted.  

Finally, the Board acknowledges that, on a Notice of Disagreement received in February 2012, the appellant asserted that, at least some part of his disc disease was worsened by his National Guard service.  He reported that, shortly after getting out of the National Guard, his back started giving him problems.  He reported that he was diagnosed with disc disease when he was about 30 years old and he got out of the Guard when he was about 29 years old.  

As set out above, the Board has found that the appellant's arthritis and disc disease are not related to active duty service.  Moreover, neither condition was noted until after the appellant's National Guard service, at which time they were linked to twisting activities at the appellant's work.  Thus, notwithstanding the fact that there was no injury or disease in the line of duty during a period of ACDUTRA or INACDUTRA, the appellant is not shown to have had disc disease during his National Guard service.  Therefore, there can be no aggravation of disc disease.

In sum, the Board finds that there was no injury or disease in active duty service pertinent to the thoracolumbar spine, that the appellant's arthritis and degenerative disc disease were not incurred during active duty service, and that his scoliosis was neither incurred in nor aggravated by active duty service.  The Board also finds that the appellant did not become disabled by an injury or disease of the thoracolumbar spine incurred or aggravated in the line of duty during a period of ACDUTRA, or by an injury of the thoracolumbar spine incurred in the line of duty during a period of INACDUTRA.  Accordingly, the Board concludes that service connection for a thoracolumbar spine disorder, or for aggravation of a thoracolumbar spine disorder, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Claim

The appellant has posited direct and secondary service connection theories for a psychiatric disorder.  He has asserted that he has PTSD due to stressors incurred in service, and that he has depression due to service-connected disabilities.  

Regarding the secondary service connection argument, the appellant is only service-connected for hearing loss and tinnitus.  One basis of the claim is that his back disorder should be service connected, and that his depression stems largely from the back disorder.  In correspondence received in August 2014, the appellant asserted that virtually any chronic illness can be accompanied by depression, thus raising a secondary service connection argument.  

However, he has alternatively related his depression to his hearing loss and tinnitus.  On a VA Form 9 received in June 2015, the appellant reported that the injury to his ears and severe ear ringing probably did a lot to cause depression.  He stated that he believes the ear injury, "which is close to your brain" could cause things like depression or aggravate PTSD.

The appellant has also reported PTSD stressors.  These include a January 8, 2013, account in a Mental Health Assessment of that date that the appellant was scared when he went to Grenada and thought rounds might come through the plane.  He reported that he was almost hit by a plane when the parking brakes were not applied.  He thought in that moment and for most of his time in Grenada that he was in grave danger (Virtual VA record 01/16/2013). 

In correspondence received in August 2014, the appellant reported an incident where an aircraft temporarily lost brakes and hit a van with his supervisor barely escaping with his life.  The appellant reported: "I watched him jump out of the van in the air just as the aircraft hit it."  He also reported that, when the engine came up to speed, the aircraft came at him, so he lay down to keep the propeller from hitting him.  He remembers being shaken-up about it, and not feeling comfortable standing in front of the plane with engines running for several months, as well as being "somewhat leery" of it the rest of his time in the Air Force (VBMS record 08/20/2014).  

The appellant also reported an incident in Grenada where a Navy A-7 was flying low to the runway and shot at "our service people."  He reported that they loaded one severely injured man onto a Marine helicopter.  He also reported that in either December 1983 or February 1984 (March 1984 crossed out), a crew backed off the runway and the plane got stuck damaging the landing gear door.  They had to use an air bag to lift of the plane to pull it out and this took almost two days.  They had to fly back to England with the landing gear down because of the door only flying at about 160 knots (VBMS record 08/20/2014).  

On a VA Form 21-4238 (Statement in Support of Claim) received in December 2014, the appellant reported that while serving in Grenada, "the grapevine" said there was an anti-aircraft weapon that had to be taken out.  Going in to Point Salinas was the most frightening thing to him, especially after hearing this.  He reported that he saw a C-130 with a couple of holes in vertical stabilizer.  

The report of VA examination in May 2015 reveals the appellant's account of several in-service stressors.  (1) While in service in the Air Force at Pope AFB, colleagues did not properly secure a C-130 aircraft which was being powered-up and the aircraft subsequently moved forward toward the appellant and then struck a truck and flipping it on its side.  The appellant had to "jump away from the plane" to avoid being crushed.  (2) While in Sicily, Italy, he was in a C-130 "when it backed off the runway" off of a ledge and the plane's propeller almost struck the runway which would have produced flying shrapnel.  (3) The appellant's only report of stress related to his experiences of Grenada was of wondering if some of the causalities transported from that conflict were killed by friendly fire.

The appellant testified at the hearing that, after he got to Grenada, he was frightened of an anti-aircraft gun that had to be taken out, which "kinda concerned me when I first flew in there."  He stated that he was afraid for his life while flying in.  He noted that a Navy A-7 brought some casualties through, which were from "friendly fire."  He stated that he was "somewhat" afraid that he might be shot by a sniper.  

Service treatment records reveal no complaint of or treatment for an acquired psychiatric disorder at any time during active duty service.  While an examination at service separation is not of record, the appellant was examined at entry into the National Guard in November 1988, at which time he was found to be psychiatrically normal and was assigned a physical profile rating of S-1.  The "S" stands for stands for psychiatric.  The number "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

After service, a March 4, 1992, orthopedic consultation reveals the appellant's complaint of some increased nervousness after episodes of back pain, with difficulty sleeping that night (VBMS record 05/27/2011).

An April 16, 1998, report reveals a notation that an anti-depressant was being considered.  Outpatient notes in November 16, 2000, December 19, 2000, and May 5, 2001, mention depression as a current symptom.  An October 1, 2001, psychological assessment reveals a diagnosis of pain disorder associated with both psychological factors and a general medical condition (severe degenerative disk disease and spinal scoliosis) (VBMS record 05/27/2011). 

VA outpatient records from 2003 to 2011 reveal the appellant was receiving medication to treat depression (VBMS record 02/04/2008).

A November 7, 2012, Mental Health Assessment reveals that the appellant denied PTSD symptoms.  A December 4, 2012, Mental Health Initial Evaluation reveals the examiner's discussion that it is reasonable to believe his depression is related to his physical condition, but it is also likely that it is major depression related not only to chronic pain, but to his feelings of being disconnected which may be reinforced by his perceptions about the treatment he is receiving (Virtual VA record 01/16/2013).

A January 8, 2013, Mental Health Assessment, which includes a discussion of stressors, as set out above, concludes with no diagnosis (Virtual VA record 01/16/2013). 

A September 12, 2013, Mental Health Note reveals an Axis I diagnosis of depression secondary to pain.  An April 15, 2013, Mental Health Note reveals the appellant denied PTSD symptoms.  The impression was depression from pain, in partial remission.  A March 28, 2014, Mental Health Assessment reveals diagnoses of depressive disorder, secondary to pain, and anxiety disorder NOS (Virtual VA record 12/03/2014).  

The report of VA examination in May 2015 includes the opinion that the appellant's symptoms did not support a diagnosis of PTSD and that his complaints were most consistent with depressive disorder due to degenerative disc disease, with depressive features.  The examiner reasoned that the appellant does not meet criteria for PTSD in that he does not meet criteria B, C, D, or E.  The examiner also noted that Primary Care PTSD screens had consistently been negative, and that in numerous Mental Health appointments, the appellant described PTSD stressors, but a diagnosis of PTSD had never been given.  Furthermore, the examiner opined that the depressive disorder is not service-connected given that the mood symptoms arose several years after he was discharged from the military and are secondary to chronic back pain arising from degenerative disc disease for which he is not service-connected.  

As there is no diagnosis of a psychosis at any time, the Board finds that the presumption of service connection for psychoses is not for application.  

There is no medical opinion that purports to diagnose PTSD or to relate any current psychiatric disorder to service or to a service-connected disability.  The appellant's lay assertions are the only evidence in favor of such diagnosis and relationship.  

The Board finds that providing a diagnosis of PTSD and relating a current diagnosis of a psychiatric disorder to service or to a service-connected disability are not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such opinions require knowledge of the distinctive symptomatology manifested in individuals with PTSD, as opposed to other psychiatric disorders, as well as the potential causes of psychiatric disorders in general.  These are not matters which are capable of lay observation.  Accordingly, the appellant's lay statements are not competent evidence of the existence of PTSD or of an etiologic relationship between the claimed psychiatric disorder and service.  

To the extent the appellant asserts that he engaged in combat with the enemy during his service in Grenada, or that such service resulted in the fear of hostile military or terrorist activity, the lack of a PTSD diagnosis obviates the need to address the credibility of his claimed stressors or to seek a medical opinion addressing whether his claimed stressors are supported.  Moreover, the combat rule does not establish a nexus between an injury or disease incurred in combat and any other diagnosis.  

It would appear that the first diagnosis of a psychiatric disorder came after the appellant's National Guard service.  Therefore, his assertion of aggravation of a psychiatric disorder by service is not supported.  There is also no line of duty investigation showing that the appellant became disabled by a psychiatric disorder incurred or aggravated in the line of duty during any period of ACDUTRA, and the appellant has not described such investigation.  As psychiatric disorders are diseases and not injuries, service connection for a psychiatric disorder cannot be based on any period of INACDUTRA.  Accordingly, "veteran" status does not attach to any period of National Guard service, and service connection for incurrence or aggravation of a psychiatric disorder by National Guard duty is not warranted.  

In sum, while the appellant has a current psychiatric disorder, he does not have a psychosis or PTSD, and his current psychiatric disorder is not related to active duty service or to any service-connected disability.  The appellant also did not become disabled by a psychiatric disorder incurred or aggravated in the line of duty during a period of ACDUTRA.  As such, the Board concludes that service connection for an acquired psychiatric disorder, or for aggravation of an acquired psychiatric disorder, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to him in April 2011, June 2011, November 2012, and February 2014 under the Veterans' Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including all available service treatment records, service personnel records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the appellant.  

The RO has also obtained a thorough medical examination regarding the psychiatric claim, as well as a medical opinion.  The appellant has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to the thoracolumbar spine claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The appellant's service treatment records are devoid of any complaints or treatment for a back injury or disease.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the back, and there is no evidence of other event during service.  The Board also notes that the appellant was advised to submit a medical opinion regarding his back and was provided additional time to do so; however, he has not provided a medical opinion that purports to relate the back disorder to service.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  

ORDER

Service connection for an upper GI disorder is dismissed.

Service connection for a thoracolumbar spine disorder is denied.  

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


